Circuit Court for Anne Arundel County
Case Nos. 02-K-15-000061,02-K-15-000062
02-K-15-000063 & 02-K-15-000064




                                          IN THE COURT OF APPEALS OF MARYLAND



                                                        No. 107


                                                 September Term, 2015



                                                  JOSEPH RUSSELL GEAR


                                                          v.


                                                   STATE OF MARYLAND




                                               Barbera, C.J.
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts
                                               Hotten,

                                                               JJ.



                                                  PER CURIAM ORDER


                                               Filed: April 25, 2016
JOSEPH RUSSELL GEAR           *    IN THE

                              *    COURT OF APPEALS

          v.                  *    OF MARYLAND

                              *    No. 107

STATE OF MARYLAND             *    September Term, 2015



                      PER CURIAM ORDER

     The Court having considered and granted the petition for a

writ of certiorari in the above entitled case, it is this 25th day

of April, 2016,

     ORDERED, by the Court of Appeals of Maryland,        that the

judgment of the Court of Special Appeals be, and it is hereby,

vacated, and the case is remanded to that Court for further

consideration in light of State of Maryland v. Jeriko Graves, ____

Md.____ A.3d ____(No. 57, September Term, 2015, filed April 22,

2016). Costs in this Court and the Court of Special Appeals to be

paid by Respondent.




                                         ________________________
                                              Chief Judge